


Exhibit 10.1

DEED POLL INDEMNITY
 
This Deed Poll is made on 16 December 2009 by TBS INTERNATIONAL LIMITED, a
company established in Bermuda having its registered office at Commerce
Building, Chancery Lane, Hamilton HM12, Bermuda (the “Indemnitor”), in respect
of each director, secretary and officer (excluding auditors) (the “Covered
Persons”) of TBS International plc (“TBS plc”), a company established in Ireland
with registered number 476578 having its registered office at Arthur Cox
Building, Earlsfort Terrace, Dublin 2, Ireland.
 
THIS DEED POLL PROVIDES AS FOLLOWS:
 
The Indemnitor hereby declares, undertakes and agrees as follows:
 
1.  
Each Covered Person for the time being acting in relation to any of the affairs
of TBS plc, any subsidiary of TBS plc, any entity controlled by TBS plc or any
joint venture in which TBS plc is a participant (each a “TBS Company”) and to
his heirs, executors and administrators, shall be indemnified and secured
harmless out of the assets of the Indemnitor from and against all actions,
costs, charges, losses, damages and expenses which any Covered Person, his
heirs, executors or administrators, shall or may incur or sustain by or by
reason of any act done, concurred in or omitted in or about the execution of his
duty, or supposed duty, or in his offices or trusts, and no Covered Person shall
be answerable to the Indemnitor for, and the Indemnitor shall indemnify and
secure harmless each Covered Person against, the acts, receipts, neglects or
defaults of the other Covered Persons or for joining in any receipts for the
sake of conformity or for any bankers or other persons with whom any moneys or
effects belonging to a TBS Company shall or may be lodged or deposited for safe
custody, or for insufficiency or deficiency of any security upon which any
monies of or belonging to a TBS Company shall be placed out on or invested, or
for any other loss, misfortune or damage which may happen in the execution of
his respective offices or trusts, or in relation thereto, provided that this
indemnity shall not extend to any matter in respect of any fraud or dishonesty
which may attach to such Covered Person.

 
2.  
The Indemnitor agrees to waive any claim or right of action it might have
against any Covered Person on account of any action taken by such Covered
Person, or the failure of such Covered Person to take any action in the
performance of his duties with or for a TBS Company or the Indemnitor, provided
that such waiver shall not extend to any matter in respect of which any fraud or
dishonesty which may attach to such Covered Person.

 
3.  
The rights granted to the Covered Persons and their heirs, executors or
administrators under this Deed Poll shall be a contract right and as such shall
run for the benefit of each Covered Person and his heirs, executors and
administrators.

 
4.  
No Covered Person may assign its rights, interests or obligations under this
Deed Poll to any other person (except by operation of law) without the prior
written consent of the Indemnitor.

 
5.  
The Indemnitor may amend or terminate this Deed Poll at any time provided that
any amendment or termination of this Deed Poll shall be prospective only and
shall not limit the rights of any Covered Person or the obligations of the
Indemnitor with respect to any claim arising from or related to any action
indemnified pursuant to clause 1 of this Deed Poll taken by a Covered Person
prior to such amendment or termination.

 
6.  
All notices or demands on the Indemnitor shall be deemed effective when
received, shall be in writing and shall be delivered by hand or by registered
mail, or by facsimile transmission promptly confirmed by registered mail,
addressed to the Indemnitor at:

 
For the attention of:    Ferdinand V. Lepere
c/o TBS Shipping Services Inc.
612 E. Grassy Sprain Road
Yonkers NY 10710
USA


Facsimile: 914-961-2286


or to such other address or fax number as the Indemnitor shall have notified the
Covered Persons in a written notice delivered to the Covered Persons at the
addresses or facsimile number specified in the Indemnitor records.
 
7.  
This Deed Poll shall remain in full force and effect and shall be binding on the
Indemnitor, its successors and assigns until all of the obligations in this Deed
Poll have been satisfied in full.

 
8.  
The obligations under this Deed Poll may, at the option of the Indemnitor, be
assigned or transferred to, or assumed by, a successor company of the Indemnitor
(whether by merger, consolidation, scheme of arrangement or amalgamation or
otherwise), a parent company of the Indemnitor or a company to which all or
substantially all of the assets and business of the Indemnitor are transferred.

 
9.  
This Deed Poll of Indemnity shall be governed and construed in accordance with
the laws of the State of New York.

 
IN WITNESS OF WHICH this Deed Poll has been executed as a deed poll by the
Indemnitor on the date first above written.
 
GIVEN under the common seal of
TBS INTERNATIONAL LIMITED






/s/ Ferdinand V. Lepere                      
Name: Ferdinand V. Lepere
Title: Chief Financial Officer

